                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 HENRY AKINS II,                                     §
                                                     §
        Plaintiff,                                   §
                                                     §
 v.                                                  §    Civil Action No. 4:19-cv-00134-O
                                                     §
 THE KROGER CO.,                                     §
                                                     §
        Defendant.                                   §
                                                     §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. See FCR, ECF No. 12. The Magistrate Judge recommended this Court deny Plaintiff’s

Motion to Proceed in Forma Pauperis. See id. Plaintiff timely filed objections. Pl.’s Obj., ECF No.

13. The District Court conducts a de novo review of the portions of the FCR to which a party

objects.

        The Magistrate Judge found that Plaintiff has sufficient resources to pay the applicable fees

because he receives $2,100 in monthly income and lists no dependents. FCR 12, ECF No. 5.

Plaintiff objects to this finding, arguing that after subtracting his liabilities from his assets, he falls

below the poverty guidelines. Pl.’s Obj. 2, ECF No. 13. However, “[t]he central question is

whether the movant can afford the costs without undue hardship or deprivation [of] the necessities

of life.” Harris v. Sullivan, No. 94-40496, 1995 U.S. App. LEXIS 43163, at *6 (5th Cir. Mar. 8,

1995). Here, Plaintiff has not made an adequate showing of undue hardship or deprivation of the
                                                    1
necessities of life. Jones v. Vouitton, 544 F. App’x 460, 460 (5th Cir. 2013). Therefore, the Court

OVERRULES Plaintiff’s Objections (ECF No. 13) and ACCEPTS the Findings, Conclusion,

and Recommendation of the Magistrate Judge (ECF No. 12).

        Accordingly, Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 4) is DENIED.

Plaintiff’s Complaint will be subject to dismissal without further notice under Federal Rule of Civil

Procedure 41(b) unless Plaintiff pays the full filing and administrative fees within seven (7) days

of this order.

        SO ORDERED on this 1st day of April, 2019.




                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                                 2
